UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-KSB (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-32015 Aztec Oil & Gas, Inc. (Name of small business issuer in its charter) Nevada 90-0251902 (State or other jurisdiction of Identification No.) (IRS Employer incorporation or organization) One Riverway, Suite 1700, Houston, Texas 77056 (Address of principal executive offices) (zip code) Issuers telephone number: (713) 840-6444 Fax number: (713) 622-1937 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this Form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the issuer's revenue for its most recent fiscal year (ending August 31, 2007): $ 114,706 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of December 21, 2007: $1,195,088 (19,918,130 shares times $0.06). State the number of shares outstanding of each of the issuer's classes of common equity, as of the most practicable date:As of December 21, 2007, there were 30,777,772 shares of Common Stock, $0.001 par value, outstanding. Transitional Small Business Disclosure Format (Check one): Yes [] No [X] 1 Back to Table of Contents TABLE OF CONTENTS PART I PAGE Item 1. Description of Business 3 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II 8 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Management's Discussion and Analysis or Plan of Operation 9 Item 7. Financial Statements 11 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 8A. Controls and Procedures 23 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 23 Item 10. Executive Compensation. 26 Item 11. Security Ownership of Certain Beneficial Owners and Management 29 Item 12. Certain Relationships and Related Transactions, and Director Independence 30 Item 13. Exhibits 30 Item 14. Principal Accountant Fees and Services. 31 SIGNATURES 32 2 Back to Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS. As used in this Form 10-KSB, references to “Aztec,” “Company,” the “Registrant,” “we,” “our” or “us” refer to Aztec Oil & Gas, Inc., including its subsidiaries, unless the context otherwise indicates. Forward-Looking Statements This Annual Report on Form 10-KSB (this “Report”) contains forward-looking statements.For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements.Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters.You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,”“believes,” "plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms.The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources”.We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. (a) BUSINESS DEVELOPMENT Business Development, Organization and Acquisition Activities The Company was originally organized under the name Aztec Communications Group as a Utah corporation (“Aztec Communications”).Aztec Communication’s original principal business objective involved its participation in the broadcast and television business through its then wholly-owned subsidiaries, Lloyd Communications, Inc., an Illinois corporation (“Lloyd”), and Golden Circle Broadcasting Inc., a Tennessee corporation (“Golden Circle”).As a result of adverse business circumstances, in 1990, the Company sold Lloyd and Golden Circle and ceased its business operations in the broadcast and television business.No material business operations were conducted by the Company from 1990 until 2004.In 2004, the Company changed its name from Aztec Communications Group, Inc. to Aztec Oil & Gas, Inc.and reorganized under the laws of the State of Nevada.Since 2004, Aztec's business plan has been to purchase, manage and participate inoil andgas interests utilizing strategies that seek to manage and reduce the risksassociated with traditional exploration and production operations. On August 13, 2004, the Registrant effectuated a 3-for-1 forward stock split. Aztec is a Houston-based, development stage oil and gas exploration and production company focusing on numerous areas in the U.S. BUSINESS OF ISSUER Principal Products, Services and Principal Markets. Phase one of Aztec's business plan calls for purchasingworkinginterests in producing oil & gas properties with undrilled reserves.Aztec's growth strategy is partially based on participation, as it intends to team up with outside participation investors who will assume part or all of the costs associated with the drilling of additional wells in exchange for a part of the revenues derived from the wells they finance. The Company expects that implementation of this strategy should allow a reduction in the financial risks for Aztec in drilling new wells, while Aztec would still be receiving income from present field production in addition to income from any successful new drilling. Phase two of Aztec's business plan calls for investing in various drilling prospects with industry professionals. Aztec has participated in ten drilling projects in Texas, Oklahoma, and Louisiana. Four of the wells have been completed, three are awaiting evaluation and completion, and three have been plugged and abandoned. Aztec is also participatingas a working interest ownerin a forty-threewell project in Pennsylvania.
